Exhibit 10.16

EXECUTION VERSION

SECOND AMENDMENT TO THE STYRON US HOLDING, INC.

EMPLOYMENT AGREEMENT

This Second Amendment to the Styron US Holding, Inc. Employment Agreement (this
“Amendment”), dated as of October 8, 2014 (the “Amendment Date”), is entered
into by and between Styron US Holding, Inc. (the “Company”) and Martin Pugh
(“Executive”).

WHEREAS, Executive is employed by the Company pursuant to an employment
agreement with the Company, dated March 1, 2013, as amended (the “Agreement”);

WHEREAS, Section 2 of the Agreement provides that the Employment Term will
expire on March 1, 2016, but then automatically renew for a one year period
unless either party notifies the other of a non-renewal;

WHEREAS, Executive and the Company wish to extend the expiration date to
March 1, 2017, remove the automatic renewal mechanism and modify certain
portions of the termination provisions; and

WHEREAS, Section 23 of the Agreement provides that the Agreement may be modified
by a written instrument executed by Executive and the Company.

NOW THEREFORE, BE IT RESOLVED THAT: Effective on the Amendment Date:

Section 2 of the Agreement be, and hereby is, amended and restated in its
entirety as set forth below:

2. EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a term
commencing on March 1, 2013 (the “Effective Date”) and ending on March 1, 2017
(the “Expiration Date”); provided, however, that prior to such date, the parties
hereto may mutually agree to extend the Expiration Date by a written instrument
Notwithstanding the foregoing, the Executive’s employment hereunder may be
earlier terminated in accordance with Section 7 hereof, subject to Section 8
hereof. The period of time between the Effective Date and the termination of the
Executive’s employment hereunder shall be referred to herein as the “Employment
Term.”

Section 7(e)(iv) of the Agreement, be, and hereby is, removed as a Good Reason
trigger.

Section 7(g) of the Agreement be, and hereby is, amended and restated in its
entirety as set forth below:

(g) EXPIRATION OF EMPLOYMENT TERM. Upon the Expiration Date in accordance with
Section 2 hereof.

Section 8(c) of the Agreement be, and hereby is, amended and restated in its
entirety as set forth below:

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF THE
EXPIRATION OF THE EMPLOYMENT TERM. If the Executive’s employment is terminated
(x) by the Company for Cause or (y) by the Executive without Good Reason, the
Company shall pay the Executive the Accrued Benefits other than the benefits
described in Sections 8(a)(ii) and 8(a)(iii) hereof. If the Executive’s
employment terminates upon the Expiration Date pursuant to Section 7(g) hereof,
the Company shall pay to the Executive the Accrued Benefits.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as set forth
below:

 

STYRON US HOLDING, INC. By: LOGO [g824313g79x52.jpg] Name: Christopher Pappas
Title: Chief Executive Officer and President Dated: October 8, 2014 EXECUTIVE  
Martin Pugh Dated:  

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as set forth
below:

 

STYRON US HOLDING, INC. By:   Name:   Title:   Dated:   EXECUTIVE LOGO
[g824313g42r86.jpg] Martin Pugh Dated: 10/07/14

 

Signature Page to Second Amendment